DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 10/4/2021 have been fully considered but they are not persuasive. Applicant argues in the statement on page 8 “In contrast to Sherrit, the presently claimed nozzle comprises a body having an inlet comprising a first end and an outlet comprising a second end. This structure is provided to cause fluid flow directly through the nozzle from one end to the other to condition the fluid for specific purposes. Moreover, the nozzle is designed to allow flow in both directions”. Examiner respectfully disagreed. Firstly the fluid flows from inlet to outlet not from the outlet to inlet. Secondly the amended claims do not specifically require “inlet”, “outlet” and “flow in both directions”. The claims merely require “a first opening”, “a second opening”, and “the fluid conveying passage being adapted to convey fluid from the first opening to the second opening or from second opening to the first opening”. 
Sherrit teaches a body 30 (attached figure below) having first (i.e, end at d1 of nozzle/flow cavities/constrictor(s)/constriction section(s) 40, i.e., pgh. 43, can be called fist end by the operator) and second ends (i.e. end at d4 of 40 can be called second end by the operator), a first opening d1 comprising the first end, a second opening d4 comprising the second end, and a fluid conveying passage (passageway between d1 and d4) extending between the first and second openings, the fluid conveying passage 

    PNG
    media_image1.png
    593
    417
    media_image1.png
    Greyscale


All rejections stand.
Applicant remarks that claim 7 was not addressed in the Office Action dated 6/4/2021. However, claim 7 is identical to claim 5 that was addressed in the Office Action. Therefore, it is considered that claim 7 was addressed since it is identical to claim 5.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherrit et al. (20140319970 – “Sherrit”).
Sherrit discloses a nozzle, comprising:
Re claim 1:
a body 30 (attached figure above) having first (i.e, end at d1 of nozzle/flow cavities/constrictor(s)/constriction section(s) 40, i.e., pgh. 43, can be called fist end by the operator) and second ends (i.e. end at d4 of 40 can be called second end by the operator), a first opening d1 comprising the first end, a second opening d4 comprising the second end, and a fluid conveying passage (passageway between d1 and d4) extending between the first and second openings, the fluid conveying passage being adapted to convey fluid from the first opening d1 to the second opening d4 (see fig 1, arrows for flow in and flow out) or from second opening to the first opening;

wherein, in a first direction extending from the first opening d1 to the second opening d4, the passageway comprises:
a converging region 20 adjacent to and downstream of the first opening d1, the converging region having a decreasing cross-sectional area (see attached figure) extending in the first direction;
a throat 10 downstream of the converging region 20, the throat having a diameter d2;
a first diverging region 24 downstream of the throat 10, the first diverging region having an increasing cross-sectional area (see attached figure) extending in the first direction;
a region d3 of generally constant cross-sectional area (see attached figure) downstream of the first diverging region 24, the region of generally constant cross- sectional area having a diameter d3;
a second diverging region 26 downstream of the region of generally constant cross-sectional area d3, the second diverging region 26 adjacent to the second opening d4.
Re claim 2, the diameters d1, d2, d3 and d4 of the nozzle have the relationship d2<d3<d1<d4 (see attached figure).
Sherrit discloses an apparatus, comprising:
Re claim 3:

at least one nozzle 40 (i.e., pgh. 45:1-2) adapted to be located on the exterior of the pipe 510 (i.e., pghs. 30-31, figs. 1-2) and in fluid communication with one of the at least one port; and,
at least one retainer (i.e., pgh. 31, fig. 2, a circumferential or annular region between a well casing 520 and a pipe 510 retains nozzle /keep possession of nozzle, thus the circumferential or annular region, the casing 520 and/or a pipe 510 can be considered retainer because nozzle can’t be possessed without any one of them) for retaining the at least one nozzle on the pipe;
wherein the nozzle comprises:
a body 30 (attached figure above) having first (i.e, end at d1 of nozzle/flow cavities/constrictor(s)/constriction section(s) 40, i.e., pgh. 43, can be called fist end by the operator) and second ends (i.e. end at d4 of 40 can be called second end by the operator), a first opening d1 comprising the first end, a second opening d4 comprising the second end, and a fluid conveying passage (passageway between d1 and d4) extending between the first and second openings, the fluid conveying passage being adapted to convey fluid from the first opening d1 to the second opening d4 (see fig 1, arrows for flow in and flow out) or from second opening to the first opening;
the first opening having a diameter d1 and the second diameter having a diameter d4;
wherein, in a first direction extending from the first opening d1 to the second opening d4, the passageway comprises:

a throat 10 downstream of the converging region 20, the throat having a diameter d2;
a first diverging region 24 downstream of the throat, the first diverging region having an increasing cross-sectional area (see attached figure) extending in the first direction;
a region d3 of generally constant cross-sectional area (see attached figure) downstream of the first diverging region 24, the region of generally constant cross- sectional area having a diameter d3;
a second diverging region 26 downstream of the region of generally constant cross-sectional area d3, the second diverging region adjacent to the second opening d4.
Re claim 4, the diameters d1, d2, d3 and d4 of the nozzle have the relationship d2<d3<d1<d4 (see attached figure).
Re claims 5, 7, a screen (see sand screen in fig. 2) over the pipe 510.
Re claim 6, the retainer 520 (i.e., fig. 2) retains at least a portion of the screen (sand screen in fig. 2) on the pipe 510.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/YONG-SUK (PHILIP) RO/           Primary Examiner, Art Unit 3676